Case 2:20-cv-06559-JAK-MAA Document 8 Filed 10/30/20 Page 1 of 7 Page ID #:110



  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11    TODD TEI,                                Case No. 2:20-cv-06559-JAK (MAA)
 12                       Plaintiff,
 13                                             ORDER OF DISMISSAL
             v.
 14
       LOS ANGELES DEPARTMENT
 15    OF CHILD AND FAMILY
 16    SERVICES et al.,
 17                       Defendants.
 18
 19   I.    SUMMARY OF FACTS AND PROCEEDINGS
 20         On July 23, 2020, Plaintiff Todd Tei (“Plaintiff”), proceeding pro se, filed a
 21   Complaint alleging violations of his civil rights pursuant to 42 U.S.C. § 1983.
 22   (Compl., ECF No. 1.) On July 27, 2020, the Court issued an Order dismissing the
 23   Complaint for failure to comply with Federal Rule of Civil Procedure 8, with leave
 24   to file a First Amended Complaint (“FAC”) by August 26, 2020. (Order, ECF No.
 25   5.) The Order “advised that failure to comply with this order w[ould] result in a
 26   recommendation that the lawsuit be dismissed without prejudice for failure to
 27   prosecute and/or comply with court orders. See Fed. R. Civ. P. 41(b); C.D. Cal.
 28   L.R. 41-1.” (Id. at 4.)
Case 2:20-cv-06559-JAK-MAA Document 8 Filed 10/30/20 Page 2 of 7 Page ID #:111



  1         On September 14, 2020, in the absence of a filed FAC, the Court issued an
  2   Order to Show Cause (“OSC”), ordering Plaintiff to show cause by October 14,
  3   2020 why the Court should not recommend that the case be dismissed for want of
  4   prosecution. (OSC, ECF No. 6.) The OSC stated that if Plaintiff filed a FAC or
  5   dismissed the case before that date, the OSC would be discharged. (Id.) The OSC
  6   “advised that failure to comply with this order w[ould] result in a
  7   recommendation that the lawsuit be dismissed without prejudice for failure to
  8   prosecute and/or comply with court orders. See Fed. R. Civ. P. 41(b); C.D. Cal.
  9   L.R. 41-1.” (Id.) The OSC was returned to the Court as undeliverable on October
 10   19, 2020. (ECF No. 7.)
 11         To date, Plaintiff has failed to file a FAC, failed to respond to either the Order
 12   or OSC, and has not updated his address with the Court. Indeed, Plaintiff has not
 13   communicated with the Court since filing the lawsuit on July 23, 2020.
 14
 15   II.   LEGAL STANDARD
 16         Central District of California Local Rule 41-6 states:
 17         A party proceeding pro se shall keep the Court and opposing parties apprised
 18         of such party’s current address and telephone number, if any, and e-mail
 19         address, if any. If mail directed by the Clerk to a pro se plaintiff’s address of
 20         record is returned undelivered by the Postal Service, and if, within fifteen (15)
 21         days of the service date, such plaintiff fails to notify, in writing, the Court and
 22         opposing parties of said plaintiff’s current address, the Court may dismiss the
 23         action with or without prejudice for want of prosecution.
 24   C.D. Cal. L.R. 41-6.
 25         District courts may dismiss cases sua sponte for failure to prosecute or for
 26   failure to comply with a court order under Federal Rule of Civil Procedure 41(b).
 27   Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005);
 28   see also Link v. Wabash R.R. Co., 370 U.S. 626, 629–30 (1962) (holding that the
                                                 2
Case 2:20-cv-06559-JAK-MAA Document 8 Filed 10/30/20 Page 3 of 7 Page ID #:112



  1   court has “inherent power” to dismiss cases sua sponte for lack of prosecution).
  2   Unless the Court states otherwise, a dismissal under Rule 41(b) operates as an
  3   adjudication on the merits. Fed. R. Civ. P. 41(b). “Dismissal is a harsh penalty and
  4   is to be imposed only in extreme circumstances.” In re: Phenylpropanolamine
  5   (PPA) Prods. Liab. Litig., 460 F.3d 1217, 1226 (9th Cir. 2006) (quoting Malone v.
  6   USPS, 833 F.2d 128, 130 (9th Cir. 1987)).
  7          “A Rule 41(b) dismissal ‘must be supported by a showing of unreasonable
  8   delay.’” Omstead v. Dell, 594 F.3d 1081, 1084 (9th Cir. 2010) (quoting Henderson
  9   v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)). In addition, the court must weigh
 10   the following factors in determining whether a Rule 41(b) dismissal is warranted:
 11   “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need
 12   to manage its docket; (3) the risk of prejudice to the defendants/respondents; (4) the
 13   availability of less drastic alternatives; and (5) the public policy favoring disposition
 14   of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).
 15   The Ninth Circuit will “affirm a dismissal where at least four factors support
 16   dismissal, or where at least three factors strongly support dismissal.” Dreith v. Nu
 17   Image, Inc., 648 F.3d 779, 788 (9th Cir. 2011) (quoting Yourish v. Cal. Amplifier,
 18   191 F.3d 983, 990 (9th Cir. 1999)). Finally, “in order to warrant a sanction of
 19   dismissal, the party’s violations of the court’s orders must be due to wilfulness or
 20   bad faith.” Id.
 21
 22   III.   ANALYSIS
 23          A.    The Public’s Interest in Expeditious Resolution and the Court’s
 24                Need to Manage Its Docket
 25          The first and second factors (the public’s interest in expeditious resolution of
 26   litigation and the Court’s need to manage its docket)1 weigh in favor of dismissal.
 27
      1
       The first two factors are usually reviewed together “to determine if there is an
 28   unreasonable delay.” In re Eisen, 31 F.3d 1447, 1452 (9th Cir. 1994).
                                                  3
Case 2:20-cv-06559-JAK-MAA Document 8 Filed 10/30/20 Page 4 of 7 Page ID #:113



  1   “Orderly and expeditious resolution of disputes is of great importance to the rule of
  2   law.” In re: Phenylpropanolamine, 460 F.3d at 1227. “The public’s interest in
  3   expeditious resolution of litigation always favors dismissal.” Pagtalunan, 291 F.3d
  4   at 642 (quoting Yourish, 191 F.3d at 990). In addition, district courts “have an
  5   inherent power to control their dockets,” In re: Phenylpropanolamine, 460 F.3d at
  6   1227 (quoting Thompson v. Hous. Auth. of Los Angeles, 782 F.2d 829, 831 (9th Cir.
  7   1986)), and “are best suited to determine when delay in a particular case interferes
  8   with docket management and the public interest.” Yourish, 191 F.3d at 990 (quoting
  9   Ash v. Cvetkov, 739 F.2d 493, 496 (9th Cir. 1984)).
 10         Plaintiff has failed to file a FAC or otherwise respond to the Order or OSC,
 11   has failed to update his mailing address, and has not otherwise participated in this
 12   lawsuit since filing the Complaint on July 23, 2020. The Court concludes that
 13   Plaintiff’s inaction and lack of communication with the Court constitute willful
 14   unreasonable delay. See Thomas v. Maricopa Cnty. Jail, 265 F. App’x. 606, 607
 15   (9th Cir. 2008) (holding that district court did not abuse its discretion by dismissing
 16   pro se prisoner lawsuit for failure to respond to a court order for almost three
 17   months). Plaintiff’s noncompliance also interferes with the public’s interest in the
 18   expeditious resolution of this litigation and hinders the Court’s ability to manage its
 19   docket. See In re: Phenylpropanolamine, 460 F.3d at 1227 (“[The Ninth Circuit]
 20   defer[s] to the district court’s judgment about when a delay becomes unreasonable
 21   ‘because it is in the best position to determine what period of delay can be endured
 22   before its docket becomes unmanageable.”) (quoting In re Eisen, 31 F.3d at 1451)).
 23   The first and second factors favor dismissal.
 24
 25         B.     Risk of Prejudice to Defendants
 26         The third factor (risk of prejudice to the defendants) also weighs in favor of
 27   dismissal. “A defendant suffers prejudice if the plaintiff’s actions impair the
 28   defendant’s ability to go to trial or threaten to interfere with the rightful decision of
                                                  4
Case 2:20-cv-06559-JAK-MAA Document 8 Filed 10/30/20 Page 5 of 7 Page ID #:114



  1   the case.” In re: Phenylpropanolamine, 460 F.3d at 1227 (quoting Adriana Int’l
  2   Corp. v. Thoeren, 913 F.2d 1406, 1412 (9th Cir. 1990)). “The law also presumes
  3   prejudice from unreasonable delay.” Id. The risk of prejudice to a defendant is
  4   related to a plaintiff’s reason for failure to prosecute an action. Pagtalunan, 291
  5   F.3d at 642. “Whether prejudice is sufficient to support an order of dismissal is in
  6   part judged with reference to the strength of the plaintiff’s excuse for the default.”
  7   Malone, 833 F.2d at 131.
  8         Plaintiff continuously has refused to file a FAC without explanation. As
  9   Plaintiff has not updated his address with the Court, the Court cannot ascertain
 10   Plaintiff’s reason for failing to prosecute this lawsuit or comply with Court orders.
 11   See Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (“It would be absurd to
 12   require the district court to hold a case in abeyance indefinitely just because it is
 13   unable, through the plaintiff’s own fault, to contact the plaintiff to determine if his
 14   reasons for not prosecuting his lawsuit are reasonable or not.”) As “a presumption
 15   of prejudice arises from the plaintiff’s unexplained failure to prosecute,” the third
 16   factor favors dismissal. See Hernandez v. City of El Monte, 138 F.3d 393, 400 (9th
 17   Cir. 1998).
 18
 19         C.      Availability of Less Drastic Alternatives
 20         The fourth factor (the availability of less drastic alternatives) also supports
 21   dismissal. “The district court need not exhaust every sanction short of dismissal
 22   before finally dismissing a case, but must explore possible and meaningful
 23   alternatives.” Henderson, 779 F.2d at 1424.
 24         The Court considered and implemented less drastic alternatives prior to
 25   dismissal. The Court twice explicitly warned Plaintiff that failure to file a FAC
 26   would result in a recommendation that the action be dismissed for failure to
 27   prosecute and/or failure to comply with Court orders pursuant to Federal Rule of
 28   Civil Procedure 41(b). (Order 4; OSC 1.) See In re: Phenylpropanolamine, 460
                                                  5
Case 2:20-cv-06559-JAK-MAA Document 8 Filed 10/30/20 Page 6 of 7 Page ID #:115



  1   F.3d at 1229 (“Warning that failure to obey a court order will result in dismissal can
  2   itself meet the ‘consideration of alternatives’ requirement.”). The Court also
  3   extended Plaintiff’s deadline to file a FAC from August 26, 2020 to October 14,
  4   2020. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992) (holding that the
  5   district court’s allowance of an additional thirty days for plaintiff to file an amended
  6   complaint was an attempt at a less drastic sanction). As Plaintiff has not provided
  7   his updated address to the Court, no alternatives to dismissal currently are available.
  8   See Carey, 856 F.2d at 1441 (concluding that there was no less drastic sanction
  9   available than dismissal where mail addressed to plaintiff was returned by the post
 10   office as undeliverable and plaintiff did not provide updated address to court). The
 11   fourth factor weighs in favor of dismissal.
 12
 13         D.     Public Policy Favoring Disposition on the Merits
 14         As to the fifth factor, “[p]ublic policy favors disposition of cases on the
 15   merits.” Pagtalunan, 291 F.3d at 643. However, “a case that is stalled or
 16   unreasonably delayed by a party’s failure to comply with deadlines . . . cannot move
 17   toward resolution on the merits.” In re: Phenylpropanolamine, 460 F.3d at 1228.
 18   Thus, “this factor lends little support to a party whose responsibility it is to move a
 19   case towards disposition on the merits but whose conduct impedes progress in that
 20   direction.” Id. (internal quotation marks omitted). The case has been stalled by
 21   Plaintiff’s failure to file a FAC, otherwise respond to the Order or OSC, or update
 22   his address with the Court. Still, the public policy favoring the resolution of disputes
 23   on the merits is strong and, under the circumstances, outweighs Plaintiff’s
 24   noncompliance and inaction.
 25
 26         E.     Dismissal Without Prejudice
 27         In summary, Plaintiff’s failure to file a FAC or otherwise respond to the Order
 28   or OSC, failure to update his mailing address, and failure to otherwise participate in
                                                 6
Case 2:20-cv-06559-JAK-MAA Document 8 Filed 10/30/20 Page 7 of 7 Page ID #:116



  1   this lawsuit since filing the Complaint constitute willful unreasonable delay. Four of
  2   the Rule 41(b) dismissal factors weigh in favor of dismissal, whereas only one factor
  3   weighs against dismissal. “While the public policy favoring disposition of cases on
  4   their merits weighs against [dismissal], that single factor is not enough to preclude
  5   imposition of this sanction when the other four factors weigh in its favor.” Rio
  6   Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1022 (9th Cir. 2002). The Court
  7   concludes that dismissal of this action for failure to prosecute and to comply with
  8   Court orders is warranted, but, consistent with Rule 41(b) and this Court’s exercise
  9   of its discretion, the dismissal is without prejudice.
 10
 11   IV.   CONCLUSION
 12         IT THEREFORE IS ORDERED that this lawsuit is DISMISSED without
 13   prejudice. No further filings shall be accepted under this case number.
 14
 15
 16   DATED: October 30, 2020
 17                                                    JOHN A. KRONSTADT
                                                  UNITED STATES DISTRICT JUDGE
 18   Presented by:
 19
 20   __       ____________________
                A A. AUDERO
 21   UNITED STATES MAGISTRATE JUDGE
 22
 23
 24
 25
 26
 27
 28
                                                  7
